DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments to the Specification and Drawings, the objection to the Drawings of the previous office action is Withdrawn. 
Following Applicants amendments to the Specification, the objection to the Specification of the previous office action is Withdrawn. 
Following Applicants arguments and amendments to claims, the objection to the Claims of the previous office action is Withdrawn. 
Following Applicants arguments and the abandonment of 16/543,109, the Double Patenting rejection of the Claims of the previous office action is Withdrawn.
On 5/27/2022 patent application 16/543,109 was abandoned. As there are no longer two copending cases, the double patenting rejection is Withdrawn.
Following Applicants amendments to the Claims, the 35 USC 112 rejection of the Claims of the previous office action is Withdrawn.
In the amendment filed 7/15/2022, the components of the system claim (memory, processing unit) were amended into the claim, making the claim definite. As such, the 35 USC 112 rejection of the claims is Withdrawn.
Following Applicants arguments and amendments to the Claims, the 35 USC 101 rejection of the Claims of the previous office action is Maintained.
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.

Claim Objections
Claim 9 is objected to because of the following informalities: the claim recites “the computer”, in line 5, which is improper because there has been no previous recitation of computer.  Suggested correction is for the limitation to read “the one or more processing units”, as this is the not the first recitation, but will properly refer back to the claimed element. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the computer” will be interpreted as “the one or more processing units” that are present in the preceding limitations.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for determining a field from a source using a series of mathematical calculations.
Step 1: Claims 1-7 are directed to a method, which is a process, which is a statutory category of invention. Claims 8-14 are directed to a non-transitory computer storage, which is a manufacture, which is a statutory category of invention. Claims 15-20 are directed to a computer system, which is a machine, which is a statutory category of invention Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8 and 15 are directed to the abstract idea of using a method for determining a field from a source using a series of mathematical calculations, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “simulating, …, the field within the domain based at least in part on an operator acting on the field, with simulating further comprising: dividing the domain into a plurality of subdomains;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “designating a first iteration of the field;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “determining a global residual source based on the operator acting on the first iteration of the field throughout the domain;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “iteratively solving for the field by solving for residual field behavior in a subset of the sub domains at each iteration;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “wherein solving for residual field behavior in a sub domain of the subset comprises: the operator acting on a local residual field within an extended subdomain around the subdomain; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “where the subdomain comprises a structure, extending a boundary of the structure located at a boundary of the extended sub domain, beyond the boundary of the extended subdomain to a second extended subdomain.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. 
Dependent claims 2-7, 9-14 and 16-20 further narrow the abstract ideas, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. Claims 1, 8 and 15 recite the additional elements of “one or more processing units”, “memory”, and a “a non-transitory computer storage medium” in claim 8, however these additional element merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) This type of generally linking the use of the judicial exception to a particular technological environment is not sufficient to prove integration into a practical application. The implementation of a mathematical principle on a computer does not prove integration into a practical application. (MPEP 2106.04(d)) Additionally, the limitation of “retrieving, by one or more processing units, from a memory, a simulation space comprising a domain that contains the source and the one or more structures;”, merely adds insignificant extra solution activity to the judicial exception. MPEP 2106.05(g) This limitation amounts to necessary data gathering akin to gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (MPEP 2106.05(g)), as data relating to the simulation space, source and structures is gathered and then used to calculate a field generated from a source. Therefore, the judicial exception is not integrated into a practical application.
Dependent claims 2-7, 9-14 and 16-20 further narrow the abstract ideas, identified in the independent claims. The dependent claims use the additional elements in the same generally linking manner and do not introduce further additional elements for consideration.
Step 2B: Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of “one or more processing units”, “memory” in claims 1, 8 and 15, and a “a non-transitory computer storage medium” in claim 8, merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)). The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Additionally, the limitation of “retrieving, by one or more processing units, from a memory, a simulation space comprising a domain that contains the source and the one or more structures;”, merely adds insignificant extra solution activity to the judicial exception. MPEP 2106.05(g) This limitation amounts to necessary data gathering akin to gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (MPEP 2106.05(g)), as data relating to the simulation space, source and structures is gathered and then used to calculate a field generated from a source. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 9 and 16 are directed to further defining the calculations by defining an operator and convergence cycles, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 3, 10 and 17 are directed to further defining the calculation methods used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 4, 11 and 18 are directed to further defining the calculation methods used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 5 and 12 are directed to further defining the field used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 6, 13 and 19 are directed to further defining the equation used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 7, 14 and 20 are directed to further defining the calculation steps used in the simulation, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiao et al. “SCATTERING ANALYSIS OF PERIODIC ARRAYS USING COMBINED CBF/P-FFT METHOD”: Also teaches using green’s functions to calculate a residual field in subdomains of the entire system under test.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147